748 N.W.2d 920 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Dale W. SHELDON, a Minnesota Attorney, Registration No. 100080.
No. A08-810.
Supreme Court of Minnesota.
May 22, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Dale W. Sheldon committed professional misconduct warranting public discipline, namely, failing to maintain the trust account books and records required by Minn. R. Prof. Conduct 1.15(a) and (h), resulting in the unintentional misappropriation of client funds.
Respondent admits the allegations of the petition and waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend that the appropriate discipline is a public reprimand and two years probation.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Dale W. Sheldon is publicly reprimanded and placed on probation for a period of two years from the date of filing of this order, subject to the following terms and conditions:
(a) Respondent shall cooperate fully with the Director's office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall provide to the Director a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for the release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(c) Respondent shall be supervised by an attorney with the Office of Lawyers Professional Responsibility, who will monitor respondent's compliance with the terms of this probation.
(d) Respondent shall maintain law office and trust account books and records in compliance with Rule 1.15, Minnesota Rules of Professional Conduct (MRPC), and Appendix 1 to the MRPC. These books and records include the following: client subsidiary ledger, checkbook register, monthly trial balances, monthly trust account reconciliation, bank statements, canceled checks, duplicate deposit slips, and bank reports of interest, service charges, and interest payments made to the Lawyer Trust Account Board. Such books and records shall be made available to the Director within 30 days of the date of entry of this order, and thereafter shall be made available to the Director at such intervals as he deems necessary to determine compliance.
Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice